Citation Nr: 0903913	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder to include post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable evaluation for the 
service-connected asthma.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected right knee retropatellar pain syndrome.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected left knee retropatellar pain syndrome.  

5.  Entitlement to a combined compensable evaluation under 
the provisions of 38 C.F.R. § 3.324.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served with the Army National Guard including 
duty periods of active duty from February 2003 to May 2004 
and June to July 2007.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in November 2008. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran reports being awarded the Combat Infantry Badge, 
which is indicative of exposure to combat-related stressors, 
for his service in Iraq.  The VA outpatient records show that 
the veteran was initially seen by VA in October 2004.  The 
record shows that he was positive for PTSD on initial 
screening, although subsequent screening has been negative.  

In light of the conflicting screening process and his service 
history, the Board finds that additional development is 
necessary in the adjudication of the case.  

Regarding the service-connected asthma and bilateral knee 
disability, the veteran has indicated that the associated 
symptomatology has increased since the last VA examinations 
in 2005.  

In light of the veteran's contentions of increased 
symptomatology and a review of the medical evidence of 
record, the Board finds that a contemporaneous examination 
should be conducted.  

When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  

The issue of entitlement to a combined compensable evaluation 
under 38 C.F.R. § 3.324 is inextricably intertwined with the 
outcome of the development directed in this remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide the names, addresses, and 
approximate dates of treatment for his 
service-connected disabilities and any 
psychiatric disorder.  If information is 
provided in sufficient detail, the RO/AMC 
should make arrangements to obtain all 
the records of the treatment afforded to 
the veteran from all the sources listed 
by him that are not already on file.  All 
information obtained should be made part 
of the file.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of the veteran's claimed psychiatric 
disability to include that due to 
depression and/or PTSD.  The examination 
report should include the complete 
rationale for all opinions expressed.  
The claims file must be made available to 
the examiner(s).  

3.  The veteran should be afforded VA 
examination(s) to ascertain the current 
severity of the service-connected asthma 
and bilateral knee disability.  The 
examination report(s) should contain the 
full rationale for all opinions expressed 
and accurately reflect the veteran's 
medical history.  The veteran's claims 
folder should be made available to the 
examiner(s) for a complete study of the 
case.  The examiner should elicit from 
the veteran and record a detailed medical 
history.

4.  Following completion of all indicated 
development, the RO should then review 
the claims in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished with a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


